 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
       LEOBARDO MORENO GALVEZ, et al.,                       Case No. C19-0321RSL
10
                              Petitioner-Plaintiffs,         ORDER GRANTING LEAVE TO FILE
11                                                           OVER-LENGTH MEMORANDA
                              v.
12

13     LEE FRANCIS CISSNA, et al.,

14                            Respondent-Defendants.

15

16

17          This matter comes before the Court on Respondent-Defendants’ Motion to File Over-
18   Length Brief in Response to Petitioner-Plaintiffs’ Motion for Preliminary Injunction. Dkt. #18.
19   The motion is GRANTED. Defendants’ response to plaintiff’s motion for preliminary injunction
20   shall not exceed forty (40) pages total. Plaintiffs’ reply shall not exceed twenty (20) pages total.
21
            Dated this 19th day of March, 2019.
22

23                                                     A
                                                       ROBERT S. LASNIK
24
                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28

      ORDER GRANTING LEAVE TO FILE
      OVER-LENGTH MEMORANDA
